Exhibit 10.1

EXECUTION COPY

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 3, 2013 by and between salesforce.com, inc., a Delaware corporation
(“Parent”), and the undersigned stockholder(s) (“Stockholder”) of ExactTarget,
Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Parent, Excalibur Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), and the Company are entering
into an Acquisition Agreement of even date herewith (as it may be amended from
time to time, the “Acquisition Agreement”), pursuant to which, among other
things, Merger Sub will commence a tender offer (the “Offer”) for each of the
issued and outstanding shares of common stock of the Company for thirty-three
and 75/100 Dollars ($33.75) in cash per share (the “Offer Price”), following
completion of Offer, Merger Sub will be merged with and into the Company (the
“Merger”) as a result of which all the then-outstanding shares of capital stock
of the Company not tendered in the Offer will be canceled and converted into the
right to receive cash in an amount equal to the Offer Price, and the Company
will thereupon become a wholly owned subsidiary of Parent.

WHEREAS, as of the date hereof, Stockholder is the Beneficial Owner (as defined
below) of the Company Securities set forth on the signature page of this
Agreement.

WHEREAS, in consideration of the execution of the Acquisition Agreement by
Parent, as required by Parent, Stockholder (in Stockholder’s capacity as a
stockholder of the Company) is hereby agreeing to tender and vote the Shares (as
defined below) in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
the parties hereto hereby agree as follows:

AGREEMENT

1. Certain Definitions.

(a) All capitalized terms that are used but not defined herein shall have the
respective meanings ascribed to them in the Acquisition Agreement.

(b) For all purposes of and under this Agreement, the following terms shall have
the following respective meanings:

“Beneficial Ownership” (and words of correlative meaning) shall mean “beneficial
ownership” within the meaning of Rule 13d-3 promulgated under the Exchange Act.
A “Beneficial Owner” is a Person that has Beneficial Ownership of any
securities.



--------------------------------------------------------------------------------

“Company Securities” shall mean shares of Company capital stock and all rights
to purchase or otherwise acquire any shares of Company capital stock, including
Company options and/or warrants to purchase shares of Company capital stock.

“Expiration Date” shall mean the earlier of (i) the Effective Time and (ii) such
date and time as the Acquisition Agreement shall have been validly terminated
pursuant to the terms thereof.

“Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

“Shares” shall mean (i) all Company Securities Beneficially Owned by Stockholder
as of the date hereof, and (ii) all additional Company Securities, including any
shares of Company Capital Stock issuable upon the exercise of any options and/or
warrants and/or other rights to purchase Company capital stock, of which
Stockholder acquires Beneficial Ownership during the period from the date of
this Agreement through the Expiration Date (including by way of stock dividend
or distribution, split-up, recapitalization, combination, exchange of shares and
the like).

“Transfer” shall mean any direct or indirect (i) sale, transfer, assignment,
hypothecation, pledge, encumbrance, granting of an option with respect to (or
otherwise enters into a hedging arrangement with respect to), tender or other
disposition (by merger, by testamentary disposition, by operation of law or
otherwise) of, such Share or any interest in such Share, (ii) deposit of any
Share into a voting trust or entry into a voting agreement or arrangement or
grant any proxy or power of attorney with respect thereto that is inconsistent
with this Agreement, or (iii) agreement or commitment (whether or not in
writing) to take any of the actions referred to in the foregoing clause (i) or
(ii).

2. Transfer Restrictions.

(a) Transfer Restrictions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, the
Stockholder shall not Transfer (or cause or permit the Transfer of) any of the
Shares, or enter into any agreement relating thereto, except (i) by selling
already-owned Shares either to pay the exercise price upon the exercise of a
Company Stock Option or to satisfy the Stockholder’s tax withholding obligation
upon the exercise of a Company Stock Option, in each case as permitted by any
Company Employee Plan, (ii) transferring Shares to Affiliates, immediate family
members, a trust established for the benefit of Stockholder and/or for the
benefit of one or more members of Stockholder’s immediate family or charitable
organizations or upon the death of the Stockholder, provided that, as a
condition to such Transfer, the recipient agrees to be bound by this Agreement
and delivers a Proxy (as defined below) in the form attached hereto as Exhibit
A, or (iii) with Parent’s prior written consent and in Parent’s sole discretion.
Any Transfer, or purported Transfer, of Shares in breach or violation of this
Agreement shall be void and of no force or

 

2



--------------------------------------------------------------------------------

effect, other than a Transfer to Merger Sub (or Parent on Merger Sub’s behalf)
pursuant to the Offer.

(b) Transfer of Voting Rights. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, Stockholder
shall not deposit, or permit the deposit of, any Shares in a voting trust, grant
any proxy in respect of the Shares held by Stockholder, or enter into any voting
or similar Contract in contravention of the obligations of such Stockholder
under this Agreement with respect to any of the Shares.

3. Tender Agreements.

(a) Agreement to Tender Shares in Offer. At least five (5) Business Days prior
to the initial expiration date of the Offer, Stockholder shall take all action
necessary to properly and validly tender all Shares in the Offer, including,
without limitation, by deliver to the depositary designated in the Offer,
certificates representing the Shares and all other documents or instruments
required to be delivered pursuant to the terms of the Offer, and instructing
such Stockholder’s broker or such other person who is the holder of record of
any Shares to tender such Shares for exchange in the Offer pursuant to the terms
and conditions of the Offer. Upon tendering any Shares in the Offer pursuant to
the preceding sentence, Stockholder shall not withdraw any such Shares from the
Offer. The terms of this Section 3(a) shall automatically terminate, without any
action on the part of Parent, Merger Sub or Stockholder, in the event that the
Company Board shall validly effect a Company Board Recommendation Change
pursuant to and in accordance with the terms of Section 6.2 of the Acquisition
Agreement.

(b) Agreement Not to Tender Shares in Competing Offer. At all times commencing
with the execution and delivery of this Agreement and continuing until the
Expiration Date, Stockholder shall not tender the Shares into any tender or
exchange offer commenced by a Person other than Parent, Merger Sub or any other
Subsidiary of Parent.

4. Voting Agreement.

(a) At all times commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date, at every meeting of the Company
Stockholders called, and at every adjournment, postponement or recess thereof,
and on every action or approval by written consent of the Company Stockholders,
in each case to the extent any of the transactions, actions or proposals
contemplated by clauses (a)(i) through (iii) below are or will be considered,
Stockholder (in Stockholder’s capacity as a Company Stockholder and/or holder of
options to purchase shares of Company Capital Stock and/or holder of warrants to
purchase shares of Company Capital Stock) shall, or shall cause the holder of
record on any applicable record date to, vote the Shares:

(i) in favor of the adoption of the Acquisition Agreement (as it may be amended
from time to time), and in favor of each of the other transactions contemplated
by the Acquisition Agreement;

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Offer, the Merger or any other transactions
contemplated by the Acquisition Agreement; and

 

3



--------------------------------------------------------------------------------

(iii) against any of the following actions (other than those actions that relate
to the Offer, the Merger and any other transactions contemplated by the
Acquisition Agreement): (A) any merger, consolidation, business combination,
sale of assets, or reorganization of the Company or any of its Subsidiaries,
(B) any sale, lease or transfer of any significant part of the assets of the
Company or any of its Subsidiaries, (C) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any of its
Subsidiaries, (D) any material change in the capitalization of the Company or
any of its Subsidiaries, or the corporate structure of the Company or any of its
Subsidiaries, or (E) any other action that is intended, or could reasonably be
expected to, impede, interfere with, delay, postpone, discourage or adversely
affect the Offer, the Merger or any other transaction contemplated by the
Acquisition Agreement.

(b) At all times commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date, in the event that a meeting of the
Company Stockholders is held at which any of the transactions, actions or
proposals contemplated by clauses (a)(i) through (iii) above are or will be
considered,, Stockholder shall, or shall cause the holder of record on any
applicable record date to, appear at such meeting or otherwise cause the Shares
to be counted as present thereat for purposes of establishing a quorum.

(c) At all times commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date, Stockholder shall not enter into any
Contract with any Person to vote or give instructions in any manner inconsistent
with the terms of this Section 4.

(d) Concurrently with the execution of this Agreement, Stockholder shall deliver
to Parent a proxy with respect to the Shares in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by applicable Legal Requirements.

5. Agreement Not to Exercise Appraisal Rights. Stockholder shall not exercise
any rights (including under Section 262 of the Delaware General Corporation Law)
to demand appraisal of any Shares that may arise with respect to the Merger.

6. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement (including, for the avoidance of doubt,
Section 10) shall (or require Stockholder to attempt to) limit or restrict
Stockholder (or any designee or other person who is a director or an
officeholder of the Company (including, as applicable, any officeholder or
director of the Company who is a partner, officer, employee or affiliate of the
Stockholder)) from acting in his or her capacity as a director or officer of the
Company, if applicable, or voting in such Person’s sole discretion on any matter
(it being understood that this Agreement shall apply to Stockholder solely in
Stockholder’s capacity as a Company Stockholder and/or holder of options to
purchase shares of Company Capital Stock and/or holder of warrants to purchase
shares of Company Capital Stock), including, for the avoidance of doubt, taking
any action permitted by Section 6.1 of the Acquisition Agreement, and none of
such actions in such capacity shall be deemed to constitute a breach of this
Agreement.

 

4



--------------------------------------------------------------------------------

7. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent or Merger Sub any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Stockholder, and Parent and Merger Sub shall have no authority to manage,
direct, superintend, restrict, regulate, govern, or administer any of the
policies or operations of the Company or exercise any power or authority to
direct Stockholder in the voting of any of the Shares, except as otherwise
provided herein.

8. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants (in Stockholder’s capacity as a Company Stockholder and/or holder
of options to purchase shares of Company Capital Stock and/or holder of warrants
to purchase shares of Company Capital Stock) to Parent that:

(a) Authority; Binding Agreement. Stockholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform Stockholder’s
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Stockholder of this Agreement, the
performance by Stockholder of Stockholder’s obligations hereunder and the
consummation by Stockholder of the transactions contemplated hereby have been
duly and validly authorized by Stockholder and no other actions or proceedings
on the part of Stockholder are necessary to authorize the execution and delivery
by Stockholder of this Agreement or the Proxy, the performance by Stockholder of
Stockholder’s obligations hereunder or thereunder or the consummation by
Stockholder of the transactions contemplated hereby or thereby. This Agreement
and the Proxy have been duly executed and delivered by Stockholder, and,
assuming this Agreement constitutes a valid and binding obligation of Parent,
constitute a valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with their terms except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally and subject to
general principles of equity.

(b) No Conflicts. Except for filings that may be required under the Exchange Act
and the HSR Act, and any applicable foreign antitrust, competition or merger
control laws and regulations, and assuming all notifications, filings,
registrations, permits, authorizations, consents or approvals to be obtained or
made by the Company, Parent or Merger Sub in connection with the Transactions
are obtained or made, no filing with, and no permit, authorization, consent, or
approval of, any Governmental Entity is necessary for the execution by
Stockholder of this Agreement and the Proxy, the performance by Stockholder of
Stockholder’s obligations hereunder and thereunder and the consummation by
Stockholder of the transactions contemplated hereby and thereby, other than
filings with the SEC pursuant to the Exchange Act. Assuming all notifications,
filings, registrations, permits, authorizations, consents or approvals to be
obtained or made by the Company, Parent or Merger Sub in connection with the
Transactions are obtained or made, none of the execution and delivery by
Stockholder of this Agreement or the Proxy, the performance by Stockholder of
its obligations hereunder or thereunder or the consummation by Stockholder of
the transactions contemplated hereby or thereby will (i) conflict with or result
in any breach of any organizational documents applicable to Stockholder,
(ii) result in a violation or breach of, or constitute (with or without notice
or lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, material modification or acceleration) under any of
the terms, conditions or provisions of any Contract or

 

5



--------------------------------------------------------------------------------

obligation of any kind to which Stockholder is a party or by which Stockholder
or any of Stockholder’s properties or assets may be bound, or (iii) violate any
Legal Requirements applicable to Stockholder or any of Stockholder’s properties
or assets.

(c) Ownership of Shares. As of the date of this Agreement, Stockholder (i) is
the Beneficial Owner of the Company Securities as indicated on the signature
page to this Agreement, all of which are free and clear of any Liens, (except
any Liens arising under securities Legal Requirements or arising hereunder), and
(ii) does not own, beneficially or otherwise, any Company Securities other than
the Company Securities indicated on the signature page to this Agreement.

(d) Voting Power. Stockholder has or will have sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement. Notwithstanding anything in
this Agreement to the contrary, nothing herein shall require Stockholder to
exercise any option and/or warrant and/or other rights to purchase shares of
Company Capital Stock (including Company Options).

(e) No Finder’s Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the transactions contemplated by
the Acquisition Agreement or this Agreement based upon arrangements made by or
on behalf of Stockholder.

(f) Reliance by Parent. Stockholder understands and acknowledges that Parent is
entering into the Acquisition Agreement in reliance upon Stockholder’s execution
and delivery of this Agreement.

9. Certain Restrictions. Stockholder shall not, directly or indirectly, take any
action that would make any representation or warranty of Stockholder contained
herein untrue or incorrect.

10. No Solicitation.

(a) Stockholder (in Stockholder’s capacity as such) shall not, and shall not
authorize or permit any of Stockholder’s (to the extent applicable) directors,
officers or other employees, controlled affiliates, or any investment banker,
attorney or other advisor or representative retained by Stockholder
(collectively, “Representatives”) to, directly or indirectly, (i) solicit,
initiate, or knowingly encourage, facilitate or knowingly induce the making,
submission or announcement of, an Acquisition Proposal, (ii) furnish to any
Person (other than Parent, Merger Sub or any designees of Parent or Merger Sub)
any non-public information relating to the Company or any of its Subsidiaries,
or afford access to the business, properties, assets, books or records of the
Company or any of its Subsidiaries to any Person (other than Parent, Merger Sub
or any designees of Parent or Merger Sub), an Acquisition Proposal,
(iii) participate or engage in discussions or negotiations with any Person with
respect to an Acquisition Proposal, (iv) approve, endorse or recommend an
Acquisition Proposal, (v) execute

 

6



--------------------------------------------------------------------------------

or enter into any letter of intent, memorandum of understanding or Contract
contemplating or otherwise relating to an Acquisition Transaction.

(b) Stockholder shall immediately cease any and all existing activities,
discussions or negotiations with any Persons conducted heretofore with respect
to any Acquisition Proposal or Acquisition Transaction. From and after the date
hereof until the Expiration Date, Shareholder shall as promptly as practicable
(and in any event within 24 hours) (i) notify Parent of (x) any Acquisition
Proposal it receives in its capacity as a stockholder of the Company, (y) any
request it receives in its capacity as a stockholder of the Company for
non-public information relating to the Company or its Subsidiaries that could
lead to an Acquisition Proposal or an Acquisition Transaction, and (z) any
inquiry it receives in its capacity as a stockholder of the Company that could
lead to an Acquisition Proposal, (ii) if such Acquisition Proposal, request or
inquiry is in writing, deliver to Parent a copy of such Acquisition Proposal,
request or inquiry and any related draft agreements and other written material
setting forth the terms and conditions of such Acquisition Proposal, and
(iii) if such Acquisition Proposal, request or inquiry is oral, provide to
Parent a detailed summary thereof. Stockholder shall keep Parent reasonably
informed on a prompt and timely basis of the status and material details of any
such Acquisition Proposal or Acquisition Transaction and with respect to any
material change to the terms of any such Acquisition Proposal or Acquisition
Transaction within 24 hours of any such material change.

(c) Without limiting the generality of the foregoing, Stockholder acknowledges
and hereby agrees that any violation of the restrictions set forth in this
Section 10 by Stockholder or any of Stockholder’s Representatives shall be
deemed to be a breach of this Section 10 by Stockholder. Stockholder shall not
enter into any letter of intent or similar document or any Contract
contemplating or otherwise relating to an Acquisition Proposal unless and until
this Agreement is terminated pursuant to its terms.

11. Disclosure. Subject to reasonable prior notice and approval (which shall not
be unreasonably withheld or delayed), Stockholder shall permit and hereby
authorizes Parent to publish and disclose in all documents and schedules filed
with the SEC, and any press release or other disclosure document that Parent
reasonably determines to be necessary or desirable in connection with the Offer,
the Merger and any transactions related to thereto, Stockholder’s identity and
ownership of Shares and the nature of Stockholder’s commitments, arrangements
and understandings under this Agreement.

12. Consents and Waivers. Stockholder hereby gives any consents or waivers that
are reasonably required for the consummation of the Merger under the terms of
any Contracts to which Stockholder is a party or pursuant to any rights
Stockholder may have.

13. Further Assurances. Subject to the terms and conditions of this Agreement,
Stockholder shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary to
fulfill Stockholder’s obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

14. Acquisition Agreement. Stockholder hereby acknowledges receipt of, and has
had an opportunity to read and understand, the Acquisition Agreement (including
exhibits and schedules thereto).

15. Termination. Except for the terms of Section 3(a) (which shall terminate in
accordance with the terms of Section 3(a)), this Agreement and the Proxy shall
terminate and shall have no further force or effect as of the earliest of
(a) the Expiration Date and (b) the entry without the prior written consent of
Stockholder into any amendment or modification to the Acquisition Agreement or
any waiver of any of the Company’s rights under the Acquisition Agreement, in
each case, that results in (i) a decrease in the Offer Price or Merger
Consideration (each as defined in the Acquisition Agreement on the date hereof)
or (ii) a change in the form of consideration to be paid in the Offer or in the
form of Merger Consideration. Notwithstanding the foregoing, nothing set forth
in this Section 15 or elsewhere in this Agreement shall relieve either party
hereto from any liability, or otherwise limit the liability of either party
hereto, for any breach of this Agreement occurring prior to the termination
hereof.

16. Miscellaneous.

(a) Certain Interpretations.

(i) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect the meaning or interpretation of this Agreement.

(ii) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(iii) The parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

(b) Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties hereto in respect of the subject matter hereof, and
supersede all prior negotiations, agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof.

(c) No Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.

(d) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will

 

8



--------------------------------------------------------------------------------

achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

(e) Assignment. No party may assign either this Agreement or any of such party’s
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f) Amendment; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance with any of the
terms or conditions of this Agreement. The failure of either party hereto to
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect of this Agreement at law or in equity, or to insist upon
compliance by any other party with such party’s obligation under this Agreement,
and any custom or practice of the parties at variance with the terms of this
Agreement, shall not constitute a waiver by such party of such party’s right to
exercise any such or other right, power or remedy or to demand such compliance.

(g) Specific Performance. The parties hereto acknowledge that Parent shall be
irreparably harmed and that there shall be no adequate remedy at law for a
violation of any of the covenants or agreements of Stockholder set forth herein.
Therefore, it is agreed that, in addition to any other remedies that may be
available to Parent upon any such violation, Parent shall have the right to
enforce such covenants and agreements by specific performance, injunctive relief
or by any other means available to Parent at law or in equity.

(h) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

(i) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

If to Parent to:

salesforce.com, inc.

The Landmark @ One Market, Suite 300

San Francisco, California 94105

Attention: Burke Norton

Telecopy No.: (415) 901-8437

 

9



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market Plaza

Spear Tower, Suite 3300

San Francisco, California 94105

Attention: Marty Korman and Mike Ringler

Telecopy: (415) 947-2099

If to Stockholder to:

To the address for notice set forth on the signature page hereto.

with a copy (which shall not constitute notice) to:

[                    ]

Attention:

Telecopy:

with a copy to (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue, N.W.

Washington, DC 20036-5306

Attention: Howard B. Adler and Christopher D. Dillon

Telecopy: (202) 530-9526

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(k) Consent to Jurisdiction. Each of the parties hereto irrevocably consents to
the exclusive jurisdiction and venue of any state court located within New
Castle County, State of Delaware in connection with any matter based upon or
arising out of this Agreement or the transactions contemplated hereby, agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and process. Each party hereto hereby agrees not to commence any legal
proceedings relating to or arising out of this Agreement or the transactions
contemplated hereby (including the Offer and the Merger) in any jurisdiction or
courts other than as provided herein.

(l) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE

 

10



--------------------------------------------------------------------------------

ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

(m) Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses, whether or not the Offer and the Merger are consummated.

(n) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed to be effective as of the date first above written.

 

SALESFORCE.COM, INC.     STOCKHOLDER:      

 

      (Name of Entity, if an entity) By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      Address:      

 

      Facsimile:  

 

      Shares that are Beneficially Owned:                        shares of
Company Common Stock                        shares of Company Common Stock
issuable upon exercise of outstanding options or warrants or other rights to
purchase Company Common Stock

(SIGNATURE PAGE TO SUPPORT AGREEMENT)



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of ExactTarget, Inc., a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints Burke Norton and Graham Smith of salesforce.com, inc., a
Delaware Corporation (“Parent”), and each of them, as the sole and exclusive
attorneys and proxies of the undersigned, with full power of substitution and
re-substitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all of the
shares of capital stock of the Company that now are or hereafter may be
beneficially owned by the undersigned, and any and all other shares or
securities of the Company issued or issuable to Stockholder on or after the date
hereof (collectively, the “Shares”) in accordance with the terms of this
Irrevocable Proxy until the Expiration Date (as defined below). Upon
Stockholder’s execution of this Irrevocable Proxy, any and all prior proxies
given by Stockholder with respect to any Shares are hereby revoked and
Stockholder agrees not to grant any subsequent proxies with respect to the
Shares until after the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Support
Agreement of even date herewith by and between Parent and Stockholder (the
“Support Agreement”), and is granted in consideration of Parent entering into
that certain Acquisition Agreement of even date herewith (the “Acquisition
Agreement”), among Parent, Excalibur Acquisition Corp., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Merger Sub”), and the Company. The
Acquisition Agreement provides for, among other things, (i) an offer by Merger
Sub (the “Offer”) to pay thirty-three and 75/100 Dollars ($33.75) in cash (the
“Offer Price”) for each of the issued and outstanding shares of capital stock of
the Company and (ii) the merger of Merger Sub with and into the Company,
pursuant to which all then outstanding shares of capital stock of the Company
will be cancelled and converted into the right to receive an amount in cash
equal to the Offer Price.

As used herein, the term “Expiration Date” shall mean such date and time as the
Acquisition Agreement shall have been terminated pursuant to and in accordance
with the terms thereof.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Stockholder, at any time prior to the Expiration Date, to act
as the undersigned’s attorney and proxy to vote the Shares, and to exercise all
voting, consent and similar rights of Stockholder with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company at which any of the transactions, actions or
proposals contemplated by clauses (a)(i) through (iii) of Section 4 of the
Support Agreement are or will be considered and in every written consent in lieu
of such meeting: (i) in favor of the adoption of the Acquisition Agreement, and
in favor of each of the other actions contemplated by the Acquisition Agreement;
(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Offer, the Merger or any other transactions
contemplated



--------------------------------------------------------------------------------

by the Acquisition Agreement; and (iii) against any of the following actions
(other than those actions that relate to the Offer, the Merger and any other
transactions contemplated by the Acquisition Agreement): (A) any merger,
consolidation, business combination, sale of assets, or reorganization of the
Company or any of its subsidiaries, (B) any sale, lease or transfer of any
significant part of the assets of the Company or any if its subsidiaries,
(C) any reorganization, recapitalization, dissolution, liquidation or winding up
of the Company or any of its subsidiaries, (D) any material change in the
capitalization of the Company or any of its subsidiaries, or the corporate
structure of the Company or any of its subsidiaries, or (E) any other action
that is intended, or could reasonably be expected to, impede, interfere with,
delay, postpone, discourage or adversely affect the Offer, the Merger or any
other transactions contemplated by the Acquisition Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided herein. Stockholder may vote the Shares on
all other matters.

Any obligation of Stockholder hereunder shall be binding upon the successors and
assigns of Stockholder.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the termination of the Support Agreement.

 

Dated: June 3, 2013       STOCKHOLDER:      

 

      (Name of Entity, if an entity)       By:  

 

      Name:  

 

      Title:  

 

(SIGNATURE PAGE TO IRREVOCABLE PROXY)